COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
 LINDA NGUYEN,                                                       No. 08-19-00158-CV
                                                   §
                                Appellant,                              Appeal from the
                                                   §
 v.                                                               County Court at Law No. 5
                                                   §
 LINH NGUYEN,                                                      of El Paso County, Texas
                                                   §
                                Appellee.                            (TC# 2018DCV2004)
                                                   §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant has failed to make financial arrangements to pay for the preparation and filing of the

clerk’s record, we dismiss the appeal for want of prosecution.

       On August 1, 2019, the El Paso County District Clerk notified the Court that Appellant has

not made financial arrangements to pay for preparation of the clerk’s record as required by

TEX.R.APP.P. 35.3(a)(2). The Clerk notified Appellant that the Court intended to dismiss the

appeal for want of prosecution unless Appellant responded within ten days and showed grounds

for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not filed any response

establishing that she is entitled to appeal without paying for the clerk’s record or that she has made

arrangements to pay for preparation of the clerk’s record. We conclude that the clerk’s record has
not been filed due to the fault of the Appellant. Accordingly, we dismiss the appeal for want of

prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b).


                                            GINA M. PALAFOX, Justice
August 21, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-